10-1855-cr
         United States v. Takacs


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
     CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of June, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RALPH K. WINTER,
 9                BARRINGTON D. PARKER,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                   -v.-                                     10-1855-cr
17
18       KRISZTIAN TAKACS,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:            Gail Jacobs, Great Neck, New York.
23
24       FOR APPELLEE:             Julie S. Pfluger, Assistant United States
25                                 Attorney (Elizabeth A. Horsman, Assistant
26                                 United States Attorney, on the brief),
27                                 for Richard S. Hartunian, United States
28                                 Attorney for the Northern District of New
29                                 York.
 1        Appeal from a judgment of conviction in the United
 2   States District Court for the Northern District of New York
 3   (Sharpe, J.).
 4
 5        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 6   AND DECREED that the judgment of the district court be
 7   AFFIRMED.
 8
 9        Defendant-Appellant Krisztian Takacs (“Takacs”) appeals
10   from a judgment of conviction entered on May 11, 2010 in the
11   United States District Court for the Northern District of
12   New York (Sharpe, J.). After a jury trial, Takacs was
13   convicted of a single count of making false statements to a
14   federal officer in violation of 18 U.S.C. § 1001(a)(2). We
15   assume the parties’ familiarity with the underlying facts,
16   the procedural history, and the issues presented for review.
17
18        We review a challenge to the sufficiency of the
19   evidence de novo. United States v. Leslie, 103 F.3d 1093,
20   1100 (2d Cir. 1997). “In challenging the sufficiency of the
21   evidence to support his conviction, a defendant bears a
22   heavy burden.” United States v. Hamilton, 334 F.3d 170, 179
23   (2d Cir. 2003). We “credit every [available] inference . .
24   . in the government’s favor, and affirm . . . . if ‘any
25   rational trier of fact could have found the essential
26   elements of the crime beyond a reasonable doubt.’” United
27   States v. Reifler, 446 F.3d 65, 94-95 (2d Cir. 2006)
28   (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
29   Although Takacs moved for a judgment of acquittal at the
30   close of the Government’s case, he did not renew his motion
31   after the close of his defense. Accordingly, our review of
32   his sufficiency challenge is limited to that of plain error
33   or manifest injustice. See United States v. Finley, 245
34   F.3d 199, 202 (2d Cir. 2001).
35
36        “To convict a defendant of violating Section 1001, the
37   government must prove that the defendant: (i) knowingly and
38   willfully, (ii) made a statement, (iii) in relation to a
39   matter within the jurisdiction of a department or agency of
40   the United States, (iv) with knowledge that it was false or
41   fictitious and fraudulent.” United States v. Wiener, 96
42   F.3d 35, 37 (2d Cir. 1996). “[A] defendant may be convicted
43   of making a false statement only if the government proves
44   beyond a reasonable doubt that the defendant either knew the
45   statement was false or acted with a conscious purpose to

                                  2
 1   avoid learning the truth.” United States v. West, 666 F.2d
 2   16, 19 (2d Cir. 1981) (internal citations omitted). An act
 3   is willful if it is done intentionally; the Government need
 4   not prove that the defendant knew that making a false
 5   statement was illegal. See United States v. George, 386
 6   F.3d 383, 394 (2d Cir. 2004).
 7
 8        Takacs falsely claimed to a Customs and Border Patrol
 9   (“CBP”) agent that he had never been denied entry into the
10   United States and that he had never been denied a visa.
11   Takacs later admitted to another CBP agent (and corroborated
12   this admission at trial) that he was not truthful in his
13   responses “[b]ecause [he] would have [been] immediately
14   kicked off the train . . . .” This admission alone
15   sufficiently supported the conviction that Takacs knowingly
16   and willfully made a false statement to a federal officer.
17   See Reifler, 446 F.3d at 94.
18
19        We have considered Takacs’ remaining arguments and find
20   them to be without merit. For the foregoing reasons, the
21   judgment of conviction is AFFIRMED.
22
23
24
25                              FOR THE COURT:
26                              CATHERINE O’HAGAN WOLFE, CLERK
27




                                  3